On Petition for Rehearing.
Nichols, C. J.
*682*681Appellant contends earnestly that though the original complaint was against the United *682States Railroad Administration with Walker D. Hines as Director General, and the supplemental and amended complaint made John Barton Payne, Director General, a party, it nowhere appears in the record that James C. Davis was substituted as a party to the action. This court knows that whether Walker D. Hines, James Barton Payne or James C. Davis was Director General and as such a party to this action, the same is, in effect, an action against the United States government. Appellant Davis having named himself in his sixth and seventh paragraphs of answer as Director General of Railroads and agent operating the Pittsburgh, Cincinnati, Chicago and St. Louis Railway Company is hardly in a position to contend that he is not a proper party to the action. The railroad company properly excepted itself from the operation of the Workmen’s Compensation Laws of Indiana, and having done so, it does not appear by the pleadings or proof that it was thereafter subject to and controlled by the federal compensation or liability laws. It is true that with proper issues or proof its right of defense under such federal laws could" not be taken from it. The complaint states only a common-law right of action against appellant company. There is no averment therein that appellant was at the time of the injury engaged in interstate commerce, or that the engine upon which repairs were being made was so engaged, or that the place in which appellee’s decedent was at work, was at the time of the injury being used in interstate commerce and there is no evidence on this subject. Under such state of the pleadings and proof the federal compensation or liability laws may not be invoked. Hogarty v. Philadelphia, etc., R. Co. (1916), 255 Pa. 286, 99 Atl. 741, 8 A. L. R. 1391.
The petition for rehearing is overruled.